                     Case:19-01300-jtg       Doc #:9 Filed: 04/16/19        Page 1 of 1
Form 3015b (10/09)
                              United States Bankruptcy Court
                                         Western District of Michigan
                                              One Division Ave., N.
                                                   Room 200
                                             Grand Rapids, MI 49503



DANIEL M. LAVILLE
      Clerk
(616) 456−2693− Tel.



                                                                  April 16, 2019



Demarion William Perry
566 E May St
Benton Harbor, MI 49022




In Re: Demarion William Perry
       Case No.: 19−01300−jtg


Dear Demarion William Perry :

   On March 28, 2019 , you filed a voluntary Chapter 13 bankruptcy proceeding with this Court which is
currently pending before the Hon. John T. Gregg . On that date, we sent or gave to you a Notice of Filings
Due which indicated that the Means Test Form B122, SSN Statement (Form B121), Schedules A/B−J,
Summary of Assets and Liabilities, Declaration About Schedules, Statement of Financial Affairs,
Verification of Matrix, Payment of Filing Fee and Chapter 13 Plan was/were due on or before April 11, 2019
. This notice further stated that failure to file the required documents may lead to the dismissal of your case
without further notice.

   As of this date, we have not received the required documents. Please note that if the Means Test Form
B122, SSN Statement (Form B121), Schedules A/B−J, Summary of Assets and Liabilities, Declaration
About Schedules, Statement of Financial Affairs, Verification of Matrix, Payment of Filing Fee and Chapter
13 Plan is/are not filed with this Court by April 23, 2019 , an order of Dismissal will be issued as soon as
practicable.

If you have any questions about this matter, please do not hesitate to contact me at (616) 456−2693 .


                                                                  Very truly yours,



                                                                  /S/
                                                                  B. Stewart
                                                                  Deputy Clerk
